MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be                                 Aug 12 2016, 8:43 am

regarded as precedent or cited before any                                  CLERK
court except for the purpose of establishing                           Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michelle F. Kraus                                        Gregory F. Zoeller
Fort Wayne, Indiana                                      Attorney General of Indiana

                                                         Ian McLean
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kenneth E. Sorrell,                                      August 12, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A03-1511-CR-2007
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D06-1408-F5-27



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1511-CR-2007 | August 12, 2016         Page 1 of 13
                                          Statement of the Case
[1]   Kenneth E. Sorrell appeals the sentence imposed by the trial court following his

      guilty plea and convictions for level 5 felony dealing in methamphetamine,

      level 6 felony possession of methamphetamine, and class D misdemeanor

      operation of a vehicle by an unlicensed driver. 1 The trial court sentenced

      Sorrell to an aggregate sentence of five years, with three years executed and two

      years suspended to probation. On appeal, Sorrell contends that the trial court

      abused its discretion during sentencing and that his sentence is inappropriate.

      Finding no abuse of discretion and concluding that he has not met his burden to

      demonstrate that his sentence is inappropriate, we affirm.


                                   Facts and Procedural History
[2]   On August 8, 2014, Sorrell was involved in a traffic stop 2 during which Fort

      Wayne Police Officer Robert Kirby discovered Sorrell in possession of

      methamphetamine. During the ensuing investigation, Sorrell informed police

      that someone may have been manufacturing methamphetamine in the garage of

      his Fort Wayne home. Ashley Gardner, a witness during Sorrell’s arrest,

      informed police that she had observed Sorrell making methamphetamine in his

      garage earlier that same day and that the chemicals and vessels used to make




      1
       Sorrell pled guilty and was also convicted of level 6 felony possession of chemical reagents or precursors
      with intent to manufacture a controlled substance. However, during sentencing, the trial court merged that
      conviction into his level 5 felony dealing in methamphetamine conviction.
      2
        There are no facts in the record regarding the reason for the traffic stop. However, Sorrell does not contend
      that the traffic stop or subsequent searches were illegal.



      Court of Appeals of Indiana | Memorandum Decision 02A03-1511-CR-2007 | August 12, 2016            Page 2 of 13
      methamphetamine were still in Sorrell’s garage. On August 9, 2014, Officer

      Kirby searched the garage and found various objects used in the manufacturing

      of methamphetamine, including ammonia solution, hydrochloric acid, sulfuric

      acid, and lithium metal.


[3]   The State charged Sorrell with Count I, level 5 felony dealing in

      methamphetamine; Count II, level 6 felony possession of chemical regents or

      precursors with intent to manufacture a controlled substance; Count III, level 6

      felony possession of methamphetamine; and Count IV, class C misdemeanor

      operation of a vehicle by an unlicensed driver. Sorrell subsequently pled guilty

      to all counts. The trial court took the guilty plea under advisement and placed

      Sorrell in a Drug Court diversion program. Thereafter, on March 24, 2015,

      Sorrell tested positive for amphetamine use, and on April 13, 2015, the trial

      court found that Sorrell was in violation of the Drug Court placement and

      sanctioned him with two days of jail time. On May 11, 2015, Sorrell tested

      positive for cocaine and methamphetamine use and the trial court sanctioned

      him with transitional living and relapse prevention. On September 21, 2015,

      the trial court revoked Sorrell’s participation in the diversion program because

      he had violated the terms of the program by failing to complete the transitional

      living requirement and failing to report for Drug Court.


[4]   Based on Sorrell’s guilty plea, on October 27, 2015, the trial court entered

      judgment of conviction on all four charged counts. Following a sentencing

      hearing on that same day, the trial court sentenced Sorrell to five years for

      Count I, with three years executed and two years suspended to probation. The


      Court of Appeals of Indiana | Memorandum Decision 02A03-1511-CR-2007 | August 12, 2016   Page 3 of 13
      court merged Count II with Count I. The court sentenced Sorrell to two years

      executed for Count III, and sixty days executed for Count IV. The court

      ordered all counts to run concurrently. This appeal ensued.


                                     Discussion and Decision

       Section 1 – The trial court did not abuse its discretion during
                                sentencing.
[5]   Sorrell first contends that the trial court abused its discretion during sentencing.

      Sentencing decisions rest within the sound discretion of the trial court and are

      reviewed on appeal only for an abuse of discretion. Anglemyer v. State, 868
N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218. “An abuse of

      discretion occurs if the decision is clearly against the logic and effect of the facts

      and circumstances before the court, or the reasonable, probable, and actual

      deductions to be drawn therefrom.” Id. (citation omitted). A sentencing court

      may abuse its discretion by failing to enter a sentencing statement at all, by

      entering a sentencing statement that explains reasons for imposing a sentence,

      including a finding of aggravating and mitigating factors if any, when the record

      does not support the reasons, or by entering a sentencing statement that omits

      reasons that are clearly supported by the record and advanced for consideration,

      or that gives reasons that are improper as a matter of law. Id. at 490-91.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1511-CR-2007 | August 12, 2016   Page 4 of 13
[6]   During sentencing, the trial court found Sorrell’s guilty plea and his expressed

      remorse as mitigating factors. 3 Sorrell argues that the court abused its

      discretion, however, in failing “to identify the weight” that it assigned to those

      factors. Appellant’s Br. at 5. Sorrell cites no authority for the proposition that

      the trial court was required to do so, 4 and in any event, it is well-settled that

      even had the trial court identified the weight assigned to the factors, the relative

      weight assignable to reasons for the imposed sentence “is not subject to review

      for abuse.” Cardwell v. State, 895 N.E.2d 1219, 1223 (Ind. 2008). As our

      supreme court stated in Anglemyer, “[b]ecause the trial court no longer has any

      obligation to ‘weigh’ aggravating and mitigating factors against each other

      when imposing a sentence, unlike the pre-Blakely statutory regime, a trial court

      can not now be said to have abused its discretion in failing to ‘properly weigh’

      such factors.” Anglemyer, 868 N.E.2d at 491 (citations omitted). The trial court

      did not abuse its discretion during sentencing.




      3
        In addition to those mitigating factors, the trial court found that Sorrell’s extensive, multistate criminal
      history of twelve prior misdemeanor convictions and three prior felony convictions, and his multiple failed
      past efforts at rehabilitation covering a period of time from 1999 through 2015 were aggravating factors
      justifying a five-year sentence. That is a “reasonably detailed sentencing statement that explained the trial
      court’s reasons for imposing the sentence,” and the record supported those reasons. Kimbrough v. State, 979
N.E.2d 625, 629 (Ind. 2012) (citing Anglemyer, 868 N.E.2d at 490).
      4
        Indeed, contrary to Sorrell’s proposition, but pre-Anglemyer, our supreme court held that a trial court is not
      required to articulate or assign specific weight to each aggravator and mitigator. Hollen v. State, 761 N.E.2d
398, 402 (Ind. 2002).



      Court of Appeals of Indiana | Memorandum Decision 02A03-1511-CR-2007 | August 12, 2016               Page 5 of 13
      Section 2 – Sorrell has not met his burden to demonstrate that
                      his sentence is inappropriate.
[7]   Sorrell next claims that his sentence is inappropriate and invites this Court to

      revise his sentence pursuant to Indiana Appellate Rule 7(B) which provides that

      we may revise a sentence authorized by statute if, after due consideration of the

      trial court’s decision, we find that the sentence “is inappropriate in light of the

      nature of the offense and the character of the offender.” The defendant bears

      the burden to persuade this Court that his or her sentence is inappropriate.

      Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). Indiana’s flexible

      sentencing scheme allows trial courts to tailor an appropriate sentence to the

      circumstances presented, and the trial court’s judgment “should receive

      considerable deference.” Cardwell, 895 N.E.2d at 1222. The principal role of

      appellate review is to attempt to “leaven the outliers.” Id. at 1225. Whether we

      regard a sentence as inappropriate at the end of the day turns on “our sense of

      the culpability of the defendant, the severity of the crime, the damage done to

      others, and myriad other facts that come to light in a given case.” Id. at 1224.

      When reviewing the appropriateness of a sentence under Rule 7(B), we may

      consider all aspects of the penal consequences imposed by the trial court in

      sentencing the defendant, including whether a portion of the sentence was

      suspended. Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010).


[8]   We address first the State’s assertion that Sorrell has waived Rule 7(B) review of

      his sentence because he “makes no argument regarding the nature of his

      offenses.” Appellee’s Br. at 12. Essentially, the State argues that Sorrell has the


      Court of Appeals of Indiana | Memorandum Decision 02A03-1511-CR-2007 | August 12, 2016   Page 6 of 13
       burden of proving that both prongs of the Rule 7(B) inquiry favor revision of his

       sentence, and therefore his failure to advance arguments as to both prongs has

       resulted in waiver. We disagree.


[9]    Although Rule 7(B) states that we may revise a sentence that we find

       inappropriate “in light of the nature of the offense and the character of the

       offender,” this Court views that “as a statement that we as the reviewing court

       must consider both of those prongs in our assessment, and not as a requirement

       that the defendant must necessarily prove each of those render his sentence

       inappropriate.” Connor v. State, No. 03A05-1511-CR-1893, slip op. at 8 (Ind.

       Ct. App. Aug. 2, 2016) (footnote omitted). Thus, we do not believe that Sorrell

       has waived Rule 7(B) review of his sentence by arguing that sentence revision is

       warranted based solely upon his character and failing to make an argument

       regarding the nature of his offenses. Instead, he is more or less conceding that if

       we were reviewing the nature of his offenses alone, his sentence would be

       warranted; however, he urges us to give more weight to the nature of his

       character than the nature of his crimes, which is “an acceptable request for

       exercise of our review and revise power.” See id. at 9. Accordingly, we

       proceed to review his sentence pursuant to both prongs of Rule 7(B).


[10]   Regarding the nature of Sorrell’s offenses, “the advisory sentence is the starting

       point the Legislature selected as appropriate for the crime committed.” Fuller v.

       State, 9 N.E.3d 653, 657 (Ind. 2014). Sorrell pled guilty to and received

       concurrent sentences for multiple crimes, the most serious being a level 5

       felony. The sentencing range for a level 5 felony is between one and six years,


       Court of Appeals of Indiana | Memorandum Decision 02A03-1511-CR-2007 | August 12, 2016   Page 7 of 13
       with an advisory sentence of three years. Ind. Code § 35-50-2-6(b). The trial

       court sentenced Sorrell to five years, with only three years executed and two

       years suspended to probation. Sorrell’s aggregate sentence is within the

       statutory range, and the executed portion of his sentence is perfectly in line with

       the advisory. There is nothing about the nature of Sorrell’s multiple drug-

       related offenses that convinces us that the sentence imposed by the trial court

       warrants revision.


[11]   Regarding his character, Sorrell baldly argues that his sentence is inappropriate

       because he has various alcohol and drug use “disorders,” and he also claims

       that “he cared for his critically-ill daughter.” Appellant’s Br. at 7. He cites no

       evidence in the record that he has been diagnosed with any of these alleged

       disorders, and we can find none. Nor is there any evidence in the record that

       he was the sole, or even primary, caretaker for his ill daughter. What the record

       does show is that Sorrell has a lengthy and substantial criminal history and has

       repeatedly failed to take advantage of opportunities to rehabilitate, all of which

       reflects quite poorly on his character. See, e.g., Rutherford v. State, 866 N.E.2d
867, 874 (Ind. Ct. App. 2007) (concluding that defendant’s criminal history and

       “frequent contact” with criminal justice system reflected poorly on character).

       Sorrell has not persuaded us that his sentence is inappropriate based upon the

       nature of his character.


[12]   In sum, the trial court did not abuse its discretion during sentencing, and Sorrell

       has not met his burden to demonstrate that his sentence is inappropriate

       pursuant to Rule 7(B). We therefore affirm his sentence.


       Court of Appeals of Indiana | Memorandum Decision 02A03-1511-CR-2007 | August 12, 2016   Page 8 of 13
[13]   Affirmed.


       Robb, J., concurs.

       Najam, J., concurs in part and concurs in result in part.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1511-CR-2007 | August 12, 2016   Page 9 of 13
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       Kenneth E. Sorrell
       Appellant-Defendant,
                                                                Court of Appeals Case No.
               v.                                               02A03-1511-CR-2007

       State of Indiana,
       Appellee-Plaintiff.




       Najam, Judge, concurring in part and concurring in result in part.


[14]   I concur in part and concur in result in part. Specifically, I agree in full with the

       majority’s conclusion that the trial court did not abuse its discretion when it

       sentenced Sorrell. I also agree with the majority that Sorrell’s sentence is not

       inappropriate and to affirm Sorrell’s sentence, but I cannot join in the majority’s

       interpretation of Indiana Appellate Rule 7(B).


[15]   Relying on our recent opinion in Connor v. State, ___ N.E.3d ___, No. 03A05-

       1511-CR-1893 (Ind. Ct. App. Aug. 2, 2016), the majority concludes that we can

       review and revise a sentence on appeal when the appellant argues that his

       sentence is inappropriate under either the nature of the offense or his character.



       Court of Appeals of Indiana | Memorandum Decision 02A03-1511-CR-2007 | August 12, 2016   Page 10 of 13
       See Slip op. at 6-7. For the same reason I did not join in the majority’s analysis

       in Connor, I cannot join in the majority’s analysis here. See Connor, ___ N.E.3d

       at ___, slip op. at 14-19 (Najam, J., concurring in result). As in Connor, here the

       majority’s interpretation is contrary to how Indiana’s appellate courts have

       consistently understood and applied Rule 7(B). And, for this court to address

       both parts of Rule 7(B) in the absence of an appellant’s own cogent argument,

       this court will have to become an advocate for the appellant, which is not our

       role. See, e.g., Thacker v. Wentzel, 797 N.E.2d 342, 345 (Ind. Ct. App. 2003); see

       also Ford v. State, 718 N.E.2d 1104, 1107 n.1 (Ind. 1999) (concluding that the

       appellant forfeited appellate review of his Rule 7(B) issue for failing to state a

       cogent argument).


[16]   Appellate Rule 7(B) states: “The Court may revise a sentence . . . if, after due

       consideration of the trial court’s decision, the Court finds that the sentence is

       inappropriate in light of the nature of the offense and the character of the

       offender.” That language is clear: Rule 7(B) plainly requires, as this court has

       long acknowledged, “the appellant to demonstrate that his sentence is

       inappropriate in light of both the nature of the offenses and his character.”

       Williams v. State, 891 N.E.2d 621, 633 (Ind. Ct. App. 2008) (citing Ind.

       Appellate Rule 7(B)) (emphasis original to Williams); see also Simmons v. State,

       999 N.E.2d 1005, 1013 (Ind. Ct. App. 2013) (following Williams and holding

       that the appellant’s failure to argue both prongs of Rule 7(B) resulted in waiver),

       trans. denied; Anderson v. State, 989 N.E.2d 823, 827 (Ind. Ct. App. 2013) (“An

       appellant bears the burden [under Rule 7(B)] of showing both prongs of the


       Court of Appeals of Indiana | Memorandum Decision 02A03-1511-CR-2007 | August 12, 2016   Page 11 of 13
       inquiry favor revision of her sentence.”) (citing Childress v. State, 848 N.E.2d
1073, 1080 (Ind. 2006)), trans. denied. And I conclude that Williams, Simmons,

       and Anderson are supported by the reasoning of the Indiana Supreme Court in

       Childress. See Childress, 848 N.E.2d at 1079-80; Connor, slip op. at 15-17 (Najam,

       J., concurring in result).


[17]   This is not a semantic or grammatical quibble. This is significant. If a court on

       appeal need only “consider” one or the other conditions of Rule 7(B), it dilutes

       our standard of review. Appellate revision of a sentence under Rule 7(B) is

       intended to be an exception reserved for those rare cases in which the defendant

       can satisfy both conditions of Rule 7(B). See, e.g., Satterfield v. State, 33 N.E.3d
344, 355 (Ind. 2015). Indeed, the purpose of our review is to “leaven the

       outliers.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). If the defendant

       were allowed to address only one of those two conditions, his burden would be

       reduced by half, and, in effect, we would review and revise sentences that are

       not outliers.


[18]   Here, Sorrell presents no argument on appeal that his sentence should be

       revised in light of the nature of his offenses. Rather, he argues that his sentence

       is inappropriate only in light of his character. Sorrell has entirely failed to

       address a condition of Rule 7(B)—the nature of the offenses—required for this

       court to review and revise his sentence. See Childress, 848 N.E.2d at 1079-80.

       And it is not our place to make that argument on Sorrell’s behalf or to disregard

       his failure to make that argument for himself. See Ford, 718 N.E.2d at 1107 n.1;

       Thacker, 797 N.E.2d 345. As such, I conclude that Sorrell has not met his

       Court of Appeals of Indiana | Memorandum Decision 02A03-1511-CR-2007 | August 12, 2016   Page 12 of 13
       burden to demonstrate that his sentence satisfies the inappropriateness standard

       of review, and Sorrell has forfeited our review of that issue.


[19]   Accordingly, I concur only in the result on this issue and cannot agree that an

       appellant no longer carries the burden of persuasion under Indiana Appellate

       Rule 7(B) to demonstrate that his sentence is inappropriate in accordance with

       the plain meaning of that Rule. Rather, I would follow Childress, Ford,

       Anderson, Simmons, Williams, and the substantial number of similar cases that

       hold that it is an appellant’s burden to demonstrate that his sentence has met

       the inappropriateness standard of review as defined in the Rule. 5 As Sorrell did

       not argue that his sentence is inappropriate in light of both the nature of his

       offense and his character, I would hold that he forfeited our review of his

       sentence under Indiana Appellate Rule 7(B).




       5
         Other published opinions that acknowledge this proposition include the following: Swallow v. State, 19
N.E.3d 396, 402 n.2 (Ind. Ct. App. 2014), trans. denied; Gil v. State, 988 N.E.2d 1231, 1237-38 (Ind. Ct. App.
       2013); Mateo v. State, 981 N.E.2d 59, 74 (Ind. Ct. App. 2012), trans. denied; and Paul v. State, 971 N.E.2d 172,
       177 (Ind. Ct. App. 2012). However, the substantial body of cases in which this issue arises are disposed of by
       this court as memorandum decisions using a waiver-waiver notwithstanding analysis.



       Court of Appeals of Indiana | Memorandum Decision 02A03-1511-CR-2007 | August 12, 2016            Page 13 of 13